              Case 2:21-mc-00078-RSL Document 2 Filed 07/20/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      CARPENTERS HEALTH AND SECURITY
      TRUST OF WESTERN WASHINGTON, et                          NO. MC21-0078RSL
 9
      al.,

10
                           Plaintiffs,                         ORDER TO ISSUE WRIT OF
                                                               GARNISHMENT
11
                    v.

12
      IGNACIO MEJIA,

13
                           Defendant,

14
      US BANK, N.A.,
15
                          Garnishee.
16

17
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
18
     for property in which the defendant/judgment debtor, Ignacio Mejia, has a substantial nonexempt
19
     interest and which may be in the possession, custody, or control of the garnishee, US Bank, N.A.
20
     The Court having reviewed the record in this matter, it is hereby ORDERED that the Clerk of
21
     Court shall issue the Writ of Garnishment (Dkt. # 1-2) submitted by plaintiffs’ counsel on July
22
     15, 2021.
23

24         Dated this 20th day of July, 2021.
25
                                                Robert S. Lasnik
26                                              United States District Judge
27

28   ORDER TO ISSUE WRIT OF GARNISHMENT - 1
Case 2:21-mc-00078-RSL Document 2 Filed 07/20/21 Page 2 of 2
